Exhibit [Seward & KisselLLP Letterhead] Ship Finance International Limited Par-la-Ville Place 14 Par-la-Ville Road Hamilton HM 08 Bermuda April 7, 2008 Re: Ship Finance International Limited Ladies and Gentlemen: You have requested our opinion regarding certain United States federal income tax matters relating to Ship Finance International Limited (the “Company”) and the holders of shares of the Company’s common stock. In formulating our opinion as to these matters, we have examined such documents as we have deemed appropriate, including the Registration Statement and amendments to such Registration Statement filed by the Company on FormF-3 with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities
